DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 02/10/2021.
Claims 1-20, 22-24, 26-27, 29-32, 34-37 and 40-61 are canceled.
Claims 21, 25, 28, 33 and 38-39 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
With respect to rejection of claims for not complying with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, Applicant is of the opinion that at least paragraphs [0041]-[0043], [0051], [0180], [0397], and [0414] of the printed publication (i.e., U.S. Patent Application Publication No. 2006/0165060) for corresponding U.S. Application No. 11/040,847 provides sufficient support for these features since paragraph [0414] discloses, “[w]hile the above description calls for the use of over-the-air PIN verification, it should be noted that biometrics could also be used in lieu of PINs, while still falling within the scope of the present invention. For example, a user may be prompted to scan his fingerprint using an integrated scanner in the wireless device 800 instead of inputting a PIN as described earlier.” PINs are disclosed as being associated with at least one electronic credential and, as disclosed, rather than using a PIN associated with at least one electronic credential, the claims recite using biometrics such that a user is prompted to scan his/her fingerprint using an integrated scanner in the wireless device.  Further, Applicant adds, similar support is provided in 
Examiner fully considers Applicants position, but respectfully disagree because the Applicant’s Specification does not describe how the user is being authenticated by the wallet application to the wallet application using the fingerprint.  Although, it is disclosed that a fingerprint may be used in place of a PIN and that a user is requested to provide those information for authentication, the Specification does not describe how those information are used to authenticate the user to the wallet application by the wallet application.  Therefore, the claim recites functional language but the Specification does not describe how the function is performed and does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).

With respect to the rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that the applied references fail to disclose or render obvious the presently claimed combination of features recited in independent claim 21.  For example, Applicant adds that the applied references fail to teach or suggest such features while Fernandes appears to teach establishing communication and performing mutual device authentication, Fernandes is silent regarding a computing device prompting a user to input a fingerprint to a biometric characteristic reader of the computing device and then authenticating the user to a wallet application using the fingerprint before transmitting a searched electronic credential to an NFC reader when the user is Fernandes does not explicitly disclose prompting a user to input a fingerprint to a biometric characteristic reader of the computing device; authenticating the user to the wallet application using the fingerprint; and transmitting, via a communication antenna of the computing device within a radio frequency (RF) range of a reader of an external short-range RF device, the searched at least one electronic credential to a reader of an external short range RF device when the user is authenticated.”  Maritzen and Staib fail to cure the deficiencies of Fernandes.  The Office relies on Maritzen for the above features except for an NFC reader and an NFC antenna of the computing device.  However, while Maritzen describes a transaction device having a user authentication mechanism (e.g., fingerprint recognition), Maritzen fails to teach or suggest the transaction device searching for an electronic credential based on a reader key being received before prompting a user to input a fingerprint to a biometric characteristic reader of the transaction device to authenticate the user to a wallet application of the transaction device, as presently recited, and therefore fails to cure the deficiencies of Fernandes.  Staib also fails to teach or suggest the above features and is not relied upon for teaching the above features.  For at least these reasons, Fernandes, Maritzen, and Staib, separately and in combination, fail to teach or suggest, inter alia, “after receiving the reader key, executing, by the processor, the wallet application; after executing the wallet application, searching, by the wallet application, for at least one electronic credential and prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; selecting, by the wallet application, the at least one electronic credential based on the reader key; receiving, by the biometric characteristic reader, the fingerprint of the user; authenticating, by the wallet application, the user to the wallet application by using the fingerprint; after authenticating the user to the wallet application, transmitting, by the processor via a near-field communication (NFC) antenna of the mobile computing device within a radio frequency (RF) range of an NFC reader of an external short-range RF device, the [selected] at least one electronic credential to the NFC reader of the external short-range RF device; receiving, by the wallet application, a digital receipt of the transaction; registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device.” as presently recited in independent claim 21.
Examiner fully considers Applicant’s position, but respectfully disagree because Fernandes discloses, 
“These devices typically establish connection with the wireless carrier/ISP via a secure connection. The voice and/or data is encrypted for security. All transactions via the PTD integral electromagnetic communications systems are secured via standard cryptographic measures. These measures include asymmetrical RSA key generation within the Public Key Infrastructure (PKI) protocols and DES/AES symmetric key generation by the sending and the receiving devices. The resident database and financial applications programs are secured with local cryptographic measures that include password access typical to most applications.  An embedded version of the FDA application can reside on RF card 50.
FIG. 6 illustrates examples of steps that a financial data aggregation application can provide to a user. The steps shows in FIG. 6 are merely illustrative and are not intended to limit the scope of the present invention. As discussed above, the financial data aggregation (FDA) application can function on a user's PTD device or personal computer. The financial data aggregation application first provides step 210, in which is a welcome screen identifies the application and requests the user to log on with a password for authentication purposes. PTD users and web-based users are then authenticated.
The embedded FDA application on card 50 includes Soft-Card data that can be managed by server 60. A processor on card 50 can automatically present specific soft-cards to adapter 35 upon interrogation by adapter 35. The embedded FDA application can maintain soft-cards such as credit, debit, loyalty, ATM, pre-paid, and member cards. The embedded version of the FDA application does not have an RF card user interface, but can be managed by the user via the FDA application residing on server 60.
If the polling feature of adapter 35 is ON (decisional step 1415), adapter 35 periodically transmits a transponder signal to a PTD at step 1417 and waits for a response. The transponder signal may conform to ISO 14443 Type A or Type B, IR type IrDa and ViVOtech Inc. proprietary and Consumer IR, Bluetooth, IEEE 802.11(b), and cellular/wireless ISP protocols.
Mutually authenticated devices initiate security encryption procedures and generate encryption codes and exchange cipher keys. Once mutual authentication protocols are confirmed, the FDA application transmits user-specific data to adapter 35 at step 1440. Adapter 35 confirms the card data is valid at step 1445, for example, via cyclic redundancy check (CRC), linear redundancy check (LRC), or similar method of data integrity verification. If adapter 35 is unable to confirm the validity of the card data within a specified number of attempts, an error message is transmitted to the FDA application at step 1447, and the transaction process is terminated.
As another example, a merchant preference 1504 requires that a buyer use a merchant's loyalty/member card to obtain certain discounts or loyalty program benefits. This requirement may be unknown to the Buyer. The Merchant's system sends a notification to the Buyer's user device identifying the loyalty card requirement. The FDA application receives the Merchant's notification and examines the buyer's corresponding preferences. The buyer's preference 1505 has not authorized the FDA application to use the merchant loyalty card. Because of the potential conflict between merchant and buyer preferences, the FDA application requests the buyer's authorization to use the merchant loyalty card according to negotiated preference 1506. If the buyer does not authorize use of the loyalty card, the buyer does not get the benefit of the merchant's discount or benefit.
In another embodiment, the FDA application can automatically proffer a soft-card in response to a request from a merchant to use a specific card in a particular transaction. For example, an RF proximity card can know that Macy's prefers the Macy's card and can send the Macy's card upon interrogation, unless the buyer has preferences to the contrary.
As another example, a merchant sets a preference 1507 to use any card for purchases or transactions of any amount. A buyer has set preferences 1508 that define specific dollar amount limits for transactions conducted using each of the buyer's soft cards. The negotiated preference 1509 implements both the buyer and the merchant preferences by automatically selecting a soft card after the user inputs an amount of the transaction. The selected soft card has a user set transaction limit that is greater than or equal to the transaction amount. If none of the user's soft cards have a large enough transaction limit, the user is prompted to select a soft card and to waive its transaction limit. Otherwise, the transaction is terminated.
In step 1551, the user's preferences are stored on the user device (e.g., PTD or PC). The user preferences can include the dollar limits for specific cards or types of transactions. The user device receives a request from the user (buyer) to conduct a transaction at step 1552. The user can initiate a transaction by selecting an option on the user device. A purchase authorization is then effected between the FDA application and the merchant point-of-sale system (which can include adapter 35).
At step 1553, the buyer selects a payment soft card. The buyer's financial soft card data and order data are sent to the merchant point-of-sale system at step 1554. The order can, for example, include an identification of an item or service that the user desires to purchase. If the transaction parameters satisfy the merchant's preferences, the merchant approves the transaction at step 1555.” (In at least Pars. 75, 81, 89, 135, 139, 153-156, 163-164) 
Therefore, given the broadest reasonable interpretation of the claim, Fernandes discloses “receiving, by the processor, a reader key during a transaction; after receiving the reader key, executing, by the processor, the wallet application; after executing the wallet application, searching, by the wallet application, for the at least one electronic credential; selecting, by the wallet application, the at least one electronic credential based on the reader key; after authenticating the user to the wallet application, transmitting, by the processor via a communication antenna of the computing device within a radio frequency (RF) range of a reader of an external short-range RF device, the selected at least one electronic credential to the reader of an external short range RF device; receiving, by the wallet application, a digital receipt of the transaction.”
Fernandes does not explicitly disclose prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user; authenticating, by the wallet application, the user to the wallet application using the fingerprint; registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device.  Maritzen disclose
Maritzen disclose,
“The transaction history storage area 757 stores transaction records (electronic receipts) that are received from POS terminals.  The ways for the data to be input to the card include wireless communications and the smart card chip interface which functions similar to existing smart card interfaces.  Both of these approaches presume that the POS terminal is equipped with the corresponding interface and can therefore transmit the data to the card.
The user identity info block 760, which was described previously in FIG. 7b Privacy Card, may contain the authorized fingerprint recognition samples.  In one embodiment, those samples are entered into the device during its initialization phases, which have been described elsewhere.
The user authentication block 777 preferably includes a biometric solution of validating that the user interacting with the device is an authorized user. This can be achieved, for example, by using a fingerprint recognition pad. One example of such a technology is Sony's FIU (fingerprint identification unit), which is composed of a very thin silicon sensing pad along with the appropriate electronics. Since the silicon pad is so thin, it could be used on a card device. At various times during interaction, the user is prompted to supply a fingerprint recognition sample. This block captures the sample, and carries out a recognition algorithm against the authorized samples that are stored in the user identity block described above. If a match is found, the user is authorized to access the data and functionality of the device.
A digital wallet may also support secure user authentication mechanisms such as PIN code, or fingerprint recognition, for the purposes of a user accessing data or carrying out a transaction.
The digital wallet may have a user authentication mechanism such as fingerprint recognition. This might be reflected as a fingerprint recognition pad on one surface of the device. In one embodiment, the digital wallet is configured to only work with an authorized privacy card. In an alternate embodiment, the digital wallet is configured to work with more than one privacy card.
One embodiment of a transaction performed in the retail environment will be described with respect to FIG. 16. At step 1601 a clerk triggers the purchase action, after having passed the items to be purchased through a checkout procedure, normally by scanning barcodes on the packaging. At step 1602 the retail POS terminal displays the current transaction total, and asks the clerk to continue processing the transaction. At step 1603 the clerk requests payment from the user. At step 1604, the user activates the transaction device, requesting a payment transaction using any eCoupons that might have been collected by the transaction device prior to or during shopping. The transaction device requests the user to authenticate himself, for example, by fingerprint recognition, step 1605. The user presses on the finger print recognition pad to continue, step 1606. After verifying the user, the transaction device displays the collection of eCoupons that the user requested on its display screen, step 1607.
The transaction device may request the user's attention, either via audio or video signals, or both. The transaction device screen, or alternately, a personal POS display, PC or DTV screen, displays the transaction amount, and requests the user to select which account to use for payment. When the user has selected an account, the transaction device asks the user to confirm the entire transaction and that the user is authorized, for example, by entering a PIN or providing a fingerprint recognition sample.” (In at least Pars. 89, 98, 100, 123, 128, 192, 205)
Given the broadest reasonable interpretation of the claim in light of Applicant’s Specification, Maritzen disclose prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user (Figs. 7A-C, 11; Pars. 35, 38, 40, 77, 82, 91, 98, 100, 141-143); authenticating, by the wallet application, the user to the wallet application using the fingerprint (Figs. 7B-C, 9B, 16, Pars. 28, 35, 40, 82, 97-100, 123, 113, 126-128, 192, 198-206); registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device (Figs. 7B, 16; Pars. 70, 89, 162, 155, 170, 196-197).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the unique identifier associated to a unique subscriber that is typical to the financial industry via PIN code and the cellular phone industry via SIM/EIN/Caller ID codes that is Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes nor Maritzen explicitly disclose near-field communication (NFC) reader nor a near-field communication (NFC) antenna of the computing device.  Staib disclose, 
Referring to FIG. 2, the smart mobile device 10 in this embodiment is a mobile telephone containing a CPU 14, an input device 20 such as a keypad connected to the CPU and a memory 15 storing a mobile application 2 and the stored value (digital cash) which is stored in a secured area of the memory 15. The keypad 20 controls the mobile device 10. A communication module (NFC) 16 connected to the CPU 14 includes a communication chip and may also contain its own processor for handling data encryption and the like and secure memory area for storing the stored value. In an alternative embodiment, an external module may be connected to the NFC chip 16 which would comprise a secure storage area which in turn would contain its own processor and operating system. This external module can be used to store the stored value in its secure memory area. Still in another alternative embodiment, the stored value can be stored in a separate hardware such as in a USIM (Universal Subscriber Identity Module) (not shown) which is in communication with the NFC module 16.  The NFC module 16 is connected to its own antenna 18 and the CPU 14 of the smart mobile device 10. Although FIG. 2 shows a mobile telephone that acts as a smart card, the contactless device (comprised of the chip 16 and antenna 18) that can communicate with the contactless communicator/reader 12 can be incorporated into a variety of portable devices such as a PDA, notebook computer, key chain, traditional plastic card, pager devices, watch or the like.” (In at least in Pars. 38-39)
Given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Staib disclose near-field communication (NFC) reader and a near-field communication (NFC) antenna of the computing device (Fig. 2; Pars. 38-39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
As previously provided to substitute the unique identifier associated to a unique subscriber that is typical to the financial industry via PIN code and the cellular phone industry via SIM/EIN/Caller ID codes that is requested to authenticate the user by user device during credential selection for transaction (Pars. 74, 82-83, 95, 97, 104, 129, 148, 157-158, 186) and the maintaining of financial transaction data relating to issued cards (Par. 59) of Fernandes in view of prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user (Figs. 7A-C, 11; Pars. 35, 38, 40, 77, 82, 91, 98, 100, 141-143); authenticating, by the wallet application, the user to the wallet application using the fingerprint Data in the wallet application is encrypted and protected with a special wallet PIN code which is set by the wireless device owner during the setup of the application. The PIN is used to authenticate the user to the application. PIN-entry is required to access stored credentials and change any application settings or preferences. PINs can be any length, and be comprised of any combination of upper or lower case letters, numbers, and special characters as provided for by the wireless device itself. While this document references the use of PIN codes throughout, wireless device's with embedded biometric technologies could use a fingerprint in lieu of a PIN code to authenticate a user to the wallet application. The default security setting in the wallet application is that PIN-entry is required before the wallet application can be “opened” and any credentials transmitted to an external device.” (PGPub, Par. 366) which provides the evident that PIN codes are used to authenticate users to applications on user devices and are a substitute for prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user; authenticating, by the wallet application, the user to the wallet application using the fingerprint; registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device of Maritzen.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The disclosure of the prior-filed applications, Application Nos. 14/187,693 and 11/040,847, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 14/187,693 and 11/040,847 at least do not disclose “storing, by a processor of the mobile computing device, a plurality of electronic credentials in a secure storage of a memory of the mobile computing device, authenticating, by the wallet application, the user to the wallet application using the fingerprint.” (Claim 21) 
The disclosure of the prior-filed application, Application Nos. 14/187,693 and 11/040,847, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
MPEP 201.11 (I) (B) states:
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); and Chromalloy American Corp. v. Alloy Surfaces Co., Inc., 339 F. Supp. 859, 874, 173 USPQ 295, 306 (D. Del. 1972).

Therefore, as the present application is a CON of the prior-filed applications, Nos. 14/187,693 and 11/040,847, claims 21, 25, 28, 33 and 38-39 are not supported by the disclosure of those applications and do not receive priority to the filing dates of Application Nos. 14/187,693 and 11/040,847.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 25, 28, 33 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 21 recite “storing, by a processor of the mobile computing device, a plurality of electronic credentials in a secure storage of a memory of the mobile computing device.”  Although the Applicant’s Specification discloses, 
“As stated above, the present invention preferably involves the distribution of credentials to a “wireless device”. As used herein, wireless device 200 is preferably a device that is capable of wirelessly connecting to the Internet using network protocols such as GSM/GPRS, CDMA2000, W-CDMA, EDGE, HDR, 1xRTT, UMTS, IMT-2000, 802.11a, 802.11b, 802.11g, or BLUETOOTH or other relevant protocols developed hereinafter. Preferably, wireless device 200 has a display screen and a key pad for alphanumeric and special character data input. It is further preferred that wireless device 200 has processing and secure storage capabilities allowing it to host and operate a wallet application capable of receiving, storing, managing and transmitting multiple payment, identification, and other confidential information electronically. Wireless device 200 also preferably has an integrated short-range communication capability for transmitting confidential information and exchanging other data between the wallet application and an external reader that is in proximity to the wireless device.
The wallet shell is the core of the wallet platform. The wallet application handles processing of incoming credentials and extensions, the execution of extensions within the wallet framework, controlling access to secure storage, enabling communication with an embedded RF interface or smart card, and facilitating the use of operating system and hardware features such as display and sound.
The WCM will use the E.164 number contained in the receipt request to perform an ENUM query, retrieve the NAPTR record for the user's wallet application/service, and use the appropriate URI to establish peer-to-peer SIP connectivity with the wireless device to deliver the receipt. The use of the “application/vnd.met.receipt” MIME type in the message would allow the SIP stack on the wireless device to know that the message relates to the wallet application. The wallet application in turn will recognize the MIME type and know that the message is a digital receipt. The wallet application will alert the user to the arrival of the message containing the digital receipt by displaying a message on the device display and possibly sounding a tone (or some other sound) using the device's internal functions. The wallet application will register the digital receipt with the Digital Receipts folder. The actual receipt record will be stored in the secure storage memory in the device and can be accessed via the Digital Receipts viewer in the wallet application.” (Pars. 38, 300, 435)
The Applicant’s Specification does not disclose the user computing device with a secure storage of a memory.  Although, the Specification discloses the user device has processing and secure storage capabilities, it is not the same as a secure storage of a memory.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))
Claims 25, 28, 33 and 38-39 are all rejected as each depend on claim 21.
Claim 21 recite “authenticating, by the wallet application, the user to the wallet application using the fingerprint.”  Although the Applicant’s Specification discloses, 
“The established session may initially be used to exchange encryption keys and/or other security information. Subsequent to that, the issuer's system will authenticate the mobile user's identity in real-time to ensure that the person on the receiving end is in fact the person that requested the digital credential. The authentication process can be accomplished by the issuer system prompting the user for some cardholder or accountholder authentication information contained within its system that only the rightful accountholder would have. The user would see such a request for information within the wallet application screen on the device display. This could include a request for such information such as an existing card account number, card expiration date, cardholder name, mother's maiden name, billing address, social security number, account balance, transaction history, driver's license number, or business identification. The issuer could also request a special code or PIN that was mailed to the user in advance of the issuance as a means to further validate identity and ensure non-repudiation. Some of the input information individually, or a combination of certain input information could be used as a decryption key for a credential that is transmitted to the wireless device.  Subsequent to the issuer's system validating the user's identity in real-time, the WCM 510 will transmit the credential to the wallet application.
Data in the wallet application is encrypted and protected with a special wallet PIN code which is set by the wireless device owner during the setup of the application. The PIN is used to authenticate the user to the application. PIN-entry is required to access stored credentials and change any application settings or preferences. PINs can be any length, and be comprised of any combination of upper or lower case letters, numbers, and special characters as provided for by the wireless device itself. While this document references the use of PIN codes throughout, wireless devices with embedded biometric technologies could use a fingerprint in lieu of a PIN code to authenticate a user to the wallet application. The default security setting in the wallet application is that PIN-entry is required before the wallet application can be “opened” and any credentials transmitted to an external device.” (Pars. 170, 366)
The Applicant’s Specification does not describe how the user is being authenticated by the wallet application to the wallet application using the fingerprint.  Although, it is disclosed that a fingerprint may be used in place of a PIN and that a user is requested to provide those information for authentication, the Specification does not describe how those information are used to authenticate the user to the wallet application by the wallet application.  Therefore, the claim recites functional language but the Specification does not describe how the function is performed and does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 25, 28, 33 and 38-39 are all rejected as each depend on claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25, 33 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Maritzen et al. (US 2004/0098740) in view of Staib et al. (US 2005/0222961).
With respect to claim 21, Fernandes discloses a method of a computing device, the method comprising:
storing, by a processor of the mobile computing device, a plurality of electronic credentials in a secure storage of a memory of the mobile computing device and storing, by the processor, wallet application in the memory (Figs. 1, 4, 5-12, 14-18; Pars. 3, 37, 39, 41, 50, 54-55, 64, 75-77, 79-82, 100, 108, 128-130, 163),
receiving, by the processor, a reader key during a transaction (Figs. 5, 13-14; Pars. 55, 75-76, 79-80, 89, 106-108, 134-140, 151-158);
after receiving the reader key, executing, by the processor, the wallet application (Figs. 3, 7, 13; Pars. 41, 54, 89, 134-139, 147, 171-172, 177);
after executing the wallet application, searching, by the wallet application, for the at least one electronic credential (Figs. 10-11, 13; Pars. 56, 63, 80-82, 89-91, 104, 108, 136-139, 142-143, 155, 186);
selecting, by the wallet application, the at least one electronic credential based on the reader key (Figs. 10-11, 13; Pars. 56, 63, 80-82, 89-91, 104, 108, 136-139, 142-143, 155, 186); 
after authenticating the user to the wallet application, transmitting, by the processor via a communication antenna of the computing device within a radio frequency (RF) range of a reader of an external short-range RF device, the selected at least one electronic credential 
receivings, by the wallet application, a digital receipt of the transaction (Figs. 9, 15; Pars. 76, 102-103, 165, 170-171, 173, 181).
Fernandes does not explicitly disclose prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user; authenticating, by the wallet application, the user to the wallet application using the fingerprint; registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device.  Maritzen disclose prompting, by the wallet application, a user to input a fingerprint to a biometric characteristic reader of the mobile computing device; receiving, by the biometric characteristic reader, the fingerprint of the user (Figs. 7A-C, 11; Pars. 35, 38, 40, 77, 82, 91, 98, 100, 141-143); authenticating, by the wallet application, the user to the wallet application using the fingerprint (Figs. 7B-C, 9B, 16, Pars. 28, 35, 40, 82, 97-100, 123, 113, 126-128, 192, 198-206); registering, by the wallet application, the digital receipt; and storing, by the wallet application, a record of the digital receipt in a secure storage memory of the mobile computing device (Figs. 7B, 16; Pars. 70, 89, 162, 155, 170, 196-197).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the unique identifier associated to a unique subscriber that is typical to the financial industry via PIN code and the cellular phone industry via SIM/EIN/Caller ID codes that is requested to authenticate the user by user device during credential selection for transaction (Pars. 74, 82-83, 95, 97, 104, 129, 148, 157-158, 186) and the maintaining of financial transaction data relating to issued cards (Par. 59) Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes nor Maritzen explicitly disclose near-field communication (NFC) reader nor a near-field communication (NFC) antenna of the computing device.  Staib disclose near-field communication (NFC) reader and a near-field communication (NFC) antenna of the computing device (Fig. 2; Pars. 38-39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute transponder signal that Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 25, Fernandes, Maritzen in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses, further comprising 
wirelessly downloading, by the processor, plurality of electronic credentials rom a credential issuing server via a data network (Figs. 7, 11, 12; Pars. 95-98, 108, 115-133) and, 
storing, by the wallet application, the plurality electronic credentials in the memory (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82).
With respect to claim 33, Fernandes, Maritzen in view of Staib discloses all the limitations as described above.  Additionally, Fernandes discloses in response to the antenna of the mobile computing device being within an RF field of an RF antenna of the external short-
Fernandes does not specifically disclose a NFC reader.  Staib disclose a NFC reader (Figs. 1-5; Pars. 37-42, 52-56, 61-63).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the adapter that can establish communications with multiple format mediums and translates RF and IR signals from user devises to medium acceptable to existing legacy POS systems (Figs. 1-2, 13; Pars. 37-44, 47-48, 134-140) of Fernandes in view of  a NFC reader (Figs. 1-5; Pars. 37-42, 52-56, 61-63) of Staib in order to transmit user specific card data to a merchant POS in a card present transaction using short range communication by establishing a device to device authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the authenticated session (Fernandes, Pars. 134-140) and to employ a short range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 38, Fernandes, Maritzen in view of Staib discloses all the limitations as described above.  Additionally, Maritzen discloses confirming, by the wallet application, a performance of one or more transactions by providing one or both of a tone and a visual message on a display of the computing device (Fig. 17; Pars. 205).
With respect to claim 39, Fernandes, Maritzen in view of Staib discloses all the limitations as described above.  Additionally, Maritzen discloses wherein the confirming of the performance of the one or more transactions comprises one or both of confirming, by the wallet application, a transmission of the searched at least one electronic credential via the antenna of the computing device and generating, by the wallet application, an electronic receipt (Fig. 16; Pars. 70, 89, 162, 170, 196-197).
Fernandes does not specifically disclose a NFC.  Staib disclose a NFC (Fig. 2; Pars. 38-39).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute transponder signal that conform to ISO 14443 Type A or Type B and Bluetooth, IEEE 802.11(b) (Figs. 13; Pars. 134-140) of Fernandes in view of Staib in order to transmit user specific card data to a merchant POS in a card present transaction using short range communication by establishing a device to device authenticated session between the user device and the merchant POS for the card present transaction to transmit the user selected payment method using the authenticated session (Fernandes, Pars. 134-140) and to employ a short range contactless technology while saving power of the NFC enabled device used for a transaction (Staib, Par. 41).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Maritzen et al. (US 2004/0098740) in view of Staib et al. (US 2005/0222961) in view of Flitcroft et al. (US 2003/0028481).
With respect to claim 28, Fernandes, Maritzen in view of Staib discloses all the limitations as described above.
Neither Fernandes, Maritzen nor Staib specifically disclose wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network.  Flitcroft discloses wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network (Figs. 13-15; Pars. 70, 90, 141, 153, 220-223, 234).  Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to substitute the data included a user name, address, account number, encoded data, proprietary data that is used for transaction processing by clearing houses, card transaction authorizers, acquirers and required by card issuers/acquirers that is in Soft-Card data (Par. 56) of Fernandes, Maritzen, Staib in view of wherein the electronic credential includes a bank identification number (BIN) range that is associated with at least one of a payment card issuer or a payment network (Figs. 13-15; Pars. 70, 90, 141, 153, 220-223, 234) of Flitcroft in order to lower transaction fraudulent risk to the card issuer and lower interest and transaction processing fees (Fernandes, Par. 56) and to routes this limited use credit card number to the central processing system (Flitcroft, Pars. 85, 220-221, 234).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (BD. Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Ginter et al. (US 2009/0048978); Providing credentials that are stored in a specific section of a secure processor that uses cryptographic process within a tamperproof environment to access the credentials for payment transactions (Figs. 6, 8, 71; Pars. 24, 167, 225, 282, 443, 456-458, 460, 515, 523-537, 1088, 1864-1891).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685